People v Mitchell (2019 NY Slip Op 07490)





People v Mitchell


2019 NY Slip Op 07490


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Friedman, J.P., Renwick, Kapnick, Gesmer, Kern, JJ.


3333/09 10105A 3440/11 10105

[*1] The People of the State of New York, Respondent,
vLahmau Mitchell, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Gabe Newland of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jennifer Westphal of counsel), for respondent.

Judgments, Supreme Court, New York County (Richard D. Carruthers and James M. Burke, JJ. at pleas; Burke, J. at sentencing), rendered October 12, 2016, convicting defendant of robbery in the first degree and bail jumping in the first degree, and sentencing him to an aggregate term of 10 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence on
the robbery conviction to 8 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK